Citation Nr: 1434895	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  02-07 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a skin disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1967 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2002 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2002, the Veteran appeared at a hearing before a member of the Board, who has since retired from the Board.  A transcript of the hearing is in the Veteran's file.  In June 2007, the Veteran was afforded the opportunity for a new hearing, but declined.

In March 2004, October 2007, and in January 2011, the claim was remanded for further development.

The appeal is REMANDED to an Agency of Original Jurisdiction (AOJ). 


REMAND

The Veteran seeks service connection for a skin disease.  The Veteran asserts his skin disease is a result of service-connected PTSD or of parasites infection while serving in Vietnam.  As the evidence of record is insufficient to decide the applicable theories of service connection, further development under the duty to assist is needed.




Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA dermatologist, who has not previously examined the Veteran, to determine:

a).  Whether the Veteran has facial scarring or other bodily scarring consistent with chloracne or active chloracne;

b).  Whether it is at least as likely as not (probability approximately 50 percent) that the Veteran has a current skin condition consistent with pustular dermatitis documented in September 1967 in service before the Veteran was in Vietnam. 

c).  Whether it is at least as likely as not (probability approximately 50 percent) that any current skin condition is aggravated by service-connected PTSD.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to service-connected disability as contrasted to a temporary worsening of symptoms.

In formulating the opinion, the VA examiner is asked to consider:






In September 1967, before the Veteran was in Vietnam, the Veteran complained of a pruritic skin problem on his legs and buttocks.  There was a five month history of scattered pustules and rash.  The pertinent finding was pustular dermatitis.  

In Vietnam where it is presumed that the Veteran was exposed to Agent Orange, he was treated for a heat rash. 

The Veteran's file must be reviewed by the VA examiner.  

2.  After the above development, adjudicate the claim.   If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



